DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 8-9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20160051086 A1) in view of Klemm (EP 1568302 A1).
Regarding claim 1, De’ Longhi discloses an air fryer housing (Para. 0002, lines 4-5, “…source of hot air that can be conveyed in the direction of said food…”, where in Para. 0003, lines 1-2, “…such types of machines…at times referred to as fryers…”) comprising: 


    PNG
    media_image1.png
    779
    766
    media_image1.png
    Greyscale

Modified Figure 3, De’ Longhi
a plurality of first air openings positioned in and passing through at least one of the plurality of side surfaces from the outer to the inner face (Modified Fig. 3, multiple air openings 
a plurality of second air openings positioned in and passing through the interior surface (Modified Fig. 4, where the second air openings are connected to the same passageway as the first air openings, where the air vents are slanted). 

    PNG
    media_image2.png
    755
    959
    media_image2.png
    Greyscale

Modified Figure 4, De’ Longhi
De’ Longhi does not disclose:
Wherein the plurality of second air openings are substantially below a horizontal plane defined by the plurality of first air openings, and 
a channel positioned within the passage below both the plurality of first air openings and the plurality of second air openings such that liquid passing through the first air openings into the passage will fall into the channel before reaching the second air opening.

    PNG
    media_image3.png
    452
    972
    media_image3.png
    Greyscale
Modified Figure 3.1, Klemm
However, Klemm discloses, in the similar field of air fryers, a filter with a second air openings being substantially below the horizontal plane of the first air openings (Modified Fig. 3.1, where the air openings are shown with their horizontal planes) and a channel positioned below both first and second air openings where liquid will gather (Modified Fig. 3.1, where the channel is between the two air openings, where section B is stated to hold liquids). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified each air vent or opening in the fryer apparatus from De’ Longhi with the labyrinth filter as taught by Klemm.
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fryer with an improved exhaust that would have less vapors so that there would not be an odor nuisance as stated by Klemm, Page 1, Para. 4, line 1, 
Regarding claim 2, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above, discloses further comprising a drain opening in the channel (Inherently disclosed in the addition from Klemm, Page 1, Para. 1, lines 3-4, “…passage openings…9…”, and Modified Fig. 3.1, where the opening 9 is shown).
Regarding claim 3, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein the plurality of first air openings are positioned on each of the plurality of side surfaces of the air fryer housing (Inherently disclosed in De’ Longhi, Modified Fig. 3, where indicated side surfaces each have a plurality of air openings on them) .
Regarding claim 6, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above.
Modified De’ Longhi does not disclose:
Wherein the channel is configured to retain liquid therein.
However, Klemm discloses, the channel within the filter having the ability to retain liquid (Page 3, Para. 5, lines 1-2, “The separated condensate and the oil droplets thus reach predominantly Dimensions in the gutters 12, the gutters 12…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have included in modified De’ Longhi the function of the channel having the ability to retain liquid as taught by Klemm.

Regarding claim 8, modified De’ Longhi teaches the apparatus according to claim 1, as set forth above, discloses wherein the plurality of first air openings are positioned on the top surface of the housing (Inherently disclosed in De’ Longhi, Modified Fig. 3, where the top surface includes a plurality of air openings).
Regarding claim 9, modified De’ Longhi teaches the apparatus according to claim 8, as set forth above, discloses further comprising a drain opening in the channel (Inherently disclosed in the addition from Klemm, Page 1, Para. 1, lines 3-4, “…passage openings…9…”).
Regarding claim 12, modified De’ Longhi teaches the apparatus according to claim 8, as set forth above.
Modified De’ Longhi does not disclose:
Wherein the channel is configured to retain liquid therein.
However, Klemm discloses, the channel within the filter having the ability to retain liquid (Page 3, Para. 5, lines 1-2, “The separated condensate and the oil droplets thus reach predominantly Dimensions in the gutters 12, the gutters 12…”). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have included in modified De’ Longhi the function of the channel having the ability to retain liquid as taught by Klemm.

Regarding claim 13, De’ Longhi discloses an electric (Para. 0026, lines 4-6, “…comprising one or more spiral-shaped or ring-shaped electric resistors and at least one fan 72, 
a top surface and a plurality of substantially vertical side surfaces (Modified Fig. 3, top surface and vertical side surfaces shown) each having an outer face and an inner face (Modified Fig. 4, outer and inner faces shown); 
a plurality of first air openings positioned in and passing through at least one of the plurality of side surfaces from the outer to the inner face (Modified Fig. 3, multiple air openings shown) and opening into a fluid passage within the housing defined by the inner face of the plurality of side surfaces and a substantially vertical interior surface (Modified Fig. 4, fluid passages and vertical sides shown); 
a plurality of second air openings positioned in and passing through the interior surface (Modified Fig. 4, where the second air openings are connected to the same passageway as the first air openings, where the air vents are slanted).
De’ Longhi does not disclose:
Wherein the plurality of second air openings are substantially below a horizontal plane defined by the plurality of first air openings; and 
a channel positioned within the passage below both the plurality of first air openings and the plurality of second air openings such that liquid passing through the first air openings into the passage will fall into the channel before reaching the second air opening.
However, Klemm discloses, in the similar field of air fryers, a filter with a second air openings being substantially below the horizontal plane of the first air openings (Modified Fig. 3.1, where the air openings are shown with their horizontal planes) and a channel positioned below both first and second air openings where liquid will be retained (Modified Fig. 3.1, where 
	One of ordinary skill in the art would have been motivated to make this modification in order to gain the advantage of a fryer with an improved exhaust that would have less vapors so that there would not be an odor nuisance as stated by Klemm, Page 1, Para. 4, line 1, “…invention is based on the object, a fryer with an improved exhaust filter…”, where the filter serves to, Para. 2, lines 2-3, “…resulting vapors during frying as completely as possible to rid of entrained oil droplets to the odor nuisance by reducing the frying process as much as possible…”.

Claims 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20160051086 A1) in view of Klemm (EP 1568302 A1) and in further view of Ehlhardt et al. (WO 03009730 A1, hereinafter Ehlhardt).
Regarding claim 4, modified De’ Longhi teaches the apparatus according to claim 2, as set forth above, discloses a drain opening (Page 3, Para. 5, lines 2-4, “…either by a own drain line can be emptied to the outside…”). 
Modified De’ Longhi does not disclose: 
Wherein liquid reaching the channel is drained through the drain opening to an exit port.
However, Ehlhardt discloses, in the same field of invention of apparatuses for deep frying food, a gutter that is attached to a drain opening that leads to an exit port (Page 7, lines 17-18, 

    PNG
    media_image4.png
    388
    483
    media_image4.png
    Greyscale

Modified Figure 2, Ehlhardt
	One of ordinary skill in the art would have been motivated to make this modification as this configuration will allow the condensed water to leave the system as stated by Ehlhardt, Page 3, lines 19-21, “The vapor discharge channel thus 20 functions not only as a means for discharging vapor, but also as a discharge channel for water that has condensed on the transparent material.”
 wherein the channel is angled to flow liquid.
Modified De’ Longhi does not disclose:
Where the liquid flows to an exit opening.
However, Ehlhardt discloses, in the same field of invention of apparatuses for deep frying food, a drain opening with an exit port (Page 1, Para. 1, lines 6-8, “…drain the collecting gutter…communicates also with the vapor discharge channel (6) for draining condensate to the vapor discharge channel (6).”, configuration shown in Modified Fig. 2). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the configuration of the drain sections for the channel and opening in modified De’ Longhi’s filter with the configuration of the drain attached to the drain opening leading to the exit port as taught by Ehlhardt. 
	One of ordinary skill in the art would have been motivated to make this modification as this configuration will allow the condensed water to leave the system as stated by Ehlhardt, Page 3, lines 19-21, “The vapor discharge channel thus 20 functions not only as a means for discharging vapor, but also as a discharge channel for water that has condensed on the transparent material.”
Regarding claim 10, modified De’ Longhi teaches the apparatus according to claim 9, as set forth above, discloses a drain opening (Page 3, Para. 5, lines 2-4, “…either by a own drain line can be emptied to the outside…”). 
Modified De’ Longhi does not disclose: 
Wherein liquid reaching the channel is drained through the drain opening to an exit port.

	One of ordinary skill in the art would have been motivated to make this modification as this configuration will allow the condensed water to leave the system as stated by Ehlhardt, Page 3, lines 19-21, “The vapor discharge channel thus 20 functions not only as a means for discharging vapor, but also as a discharge channel for water that has condensed on the transparent material.”

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over De’ Longhi (US 20160051086 A1) in view of Klemm (EP 1568302 A1) and in view of Ehlhardt et al. (WO 03009730 A1, hereinafter Ehlhardt) and in further view of Anetsberger et al. (US 3760793 A1, hereinafter Anetsberger).     
Regarding claim 5, modified De’ Longhi teaches the apparatus according to claim 4, as set forth above.
Modified De’ Longhi does not disclose:
Wherein the exit port is positioned in a base of the fryer housing.

	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to drain unwanted fluids outside of the apparatus as stated by Anesberger, Page 4, Section 2, lines 16-18, “…facilitate draining…through the agency of a…drain valve…”. 
	Furthermore, it has been held that the mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The function of the exit port of the drain to allow fluids to exit would be unchanged regardless of the change in location and such a location change would be obvious to try depending on the design of the system.



    PNG
    media_image5.png
    346
    431
    media_image5.png
    Greyscale

Modified Figure 1, Anetsberger
Regarding claim 11, modified De’ Longhi teaches the apparatus according to claim 10, as set forth above.
Modified De’ Longhi does not disclose:
Wherein the exit port is positioned in a base of the fryer housing.
However, Anetsberger discloses, in the similar field of frying apparatuses, a draining tube that leads to an exit port positioned in the base of the fryer housing (Page 4, Section 2, line 18, “…manually operable drain valve 43…”, shown in Modified Fig. 1). It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the gutter, drain, and exit port configuration in modified De’ Longhi with the location of the exit port at the base of the housing as taught by Anetsberger.
	One of ordinary skill in the art would have been motivated to make this modification in order to have the ability to drain unwanted fluids outside of the apparatus as stated by 
	Furthermore, it has been held that the mere rearrangement of parts is an obvious modification to make. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950). The function of the exit port of the drain to allow fluids to exit would be unchanged regardless of the change in location and such a location change would be obvious to try depending on the design of the system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chang (US 20150122137 A1) discloses a cooking apparatus with vents and an overall structure similar to that claimed for the air fryer.                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN GUANHUA WEN whose telephone number is (571) 272-9940.  The examiner can normally be reached on Monday-Thursday 7:30am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian W. Jennison can be reached on 571-270-5930.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-6930.


/KEVIN GUANHUA WEN/Examiner, Art Unit 3761  
02/01/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761